Citation Nr: 1213067	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  03-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-operative residuals of a herniated nucleus pulposus.

2.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent of left lower extremity radiculopathy.

4.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from April 1940 to August 1945.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  Prior to September 23, 2002, the Veteran's post-operative residuals of a herniated nucleus pulposus was manifested by pain that was aggravated by prolonged standing, sitting, or walking; feeling that his back was giving way on him, but not causing falls; a pulling sensation during straight leg testing; no tenderness; strength of 4 on a 5-point scale with respect to all extremities; intact reflexes and pulses; forward flexion to 80 degrees; extension to 30 degrees; lateral flexion to approximately 20 degrees, bilaterally; and rotation to approximately 25 degrees, bilaterally.

2.  Prior to September 23, 2002, the evidence of record did not include complaints of or clinical findings regarding the Veteran's left lower extremity radiculopathy.

3.  From September 23, 2002 to September 25, 2003, the Veteran's post-operative residuals of a herniated nucleus pulposus was manifested by pain; "significant" degenerative changes, with narrowing of the disc spaces at all levels from L1-L5; broad-based disc bulge posteriorly at L3-L4 and L4-L5, with mild impression on the thecal sac; narrowing of the neural foramina, bilaterally; and minimal central canal stenosis was suggested at L3-L4.

4.  From September 23, 2002 to September 25, 2003, the evidence of record did not include complaints of or clinical findings regarding the Veteran's left lower extremity radiculopathy.

5.  On and after September 26, 2003, the Veteran's post-operative residuals of a herniated nucleus pulposus was manifested by "aching" pain in back and across hips; flare-ups involving increased symptoms; stiffness; firmness, but no spasm; tenderness; mild lumbar flattening; no atrophy, guarding, or weakness; flexion was from zero to between 70 and 85 degrees, with pain beginning at 30 degrees and ending at 70 degrees; extension was from zero to between 5 and 20 degrees, with pain beginning at between 5 and 20 degrees; lateral flexion, bilateral, was from zero to between 20 and 25 degrees, with pain beginning and ending at 20 degrees; and lateral rotation, bilateral, was from zero to between 20 and 30 degrees, with pain beginning and ending at between 20 and 25 degrees. 

6.  The evidence of record dated on and after September 26, 2003, demonstrated that on and after September 21, 2010, right lower extremity radiculopathy, associated with the Veteran's post-operative residuals of a herniated nucleus pulposus, was manifested by the following symptoms:  moderate, aching, radiating pain on a "more intermittent" basis when compared to the constant presence of left lower extremity radiculopathy pain; hypoactive (1+) right ankle reflex; decreased sensation, but no dysesthesias; normal muscle tone; and no muscle atrophy.

7.  The evidence of record dated on and after September 26, 2003, demonstrated that the Veteran's left lower extremity radiculopathy, associated with the Veteran's post-operative residuals of a herniated nucleus pulposus, was manifested by "mild to moderate" radiculopathy; near constant, aching, radiating pain; "mild" neuralgia; numbness; paresthesias; minimal denervation; no muscle atrophy; normal lower extremity strength; absent left ankle jerk, but otherwise normal reflexes; no abnormal muscle tone or bulk; no tremors, tics, or other abnormal movements.  

8.  Service connection is currently in effect for post-operative residuals of a herniated nucleus pulposus, rated as 20 percent disabling; right lower extremity radiculopathy, rated as 20 percent disabling; and left lower extremity radiculopathy, rated as 20 percent disabling.

9.  The Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for a rating in excess of 20 percent for post-operative residuals of a herniated nucleus pulposus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (on and before September 22, 2002).

2.  Prior to September 23, 2002, the criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (on and before September 22, 2002).

3.  From September 23, 2002 to September 25, 2003, the criteria for a rating in excess of 20 percent for post-operative residuals of a herniated nucleus pulposus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (September 23, 2002 to September 25, 2003).

4.  From September 23, 2002 to September 25, 2003, the criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5293, 8520 (September 23, 2002 to September 25, 2003).

5.  On and after September 26, 2003, the criteria for a 20 percent evaluation for post-operative residuals of a herniated nucleus pulposus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

6.  On and after September 26, 2003, the criteria for a rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5242, 5243, 8520 (2011).

7.  From September 26, 2003 to November 29, 2006, the evidence of record demonstrated that the criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5242, 5243, 8520 (2011).

8.  On and after November 29, 2006, the evidence of record dated demonstrated that the criteria for a rating of 20 percent, but not more, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5242, 5243, 8520 (2011).

9.  A total disability rating for compensation purposes based on individual unemployability is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's March 2002, December 2004, April 2005, May 2006, March 2006, May 2010, and December 2011 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claims were re-adjudicated in the January 2012 supplemental statement of the case.  Additionally, the RO's December 2011 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claims for higher ratings.  This letter also informed him of the general requirements to obtain a higher rating and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009). 

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, pursuant to these claims, the Veteran underwent adequate VA examinations in March 2002, May 2005, November 2006, October 2010, and November 2011 in order to ascertain the severity of his service-connected back and bilateral lower extremity disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file, took into account the Veteran's statements, treatment records, and lay statements of record, and performed thorough evaluations, all of which allowed for fully-informed evaluations of the claimed disabilities.  Additionally, the November 2011 VA examiner provided an adequate opinion as to the Veteran's employability.  Further, the Veteran's claim of entitlement to a total rating based on individual unemployability (TDIU) was referred to the Director of Compensation and Pension pursuant to 38 C.F.R. § 4.16(b) in order to obtain extraschedular consideration.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  Specifically, in January 2012, the Veteran indicated that he had no additional relevant evidence to submit in support of his claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty April 1940 to August 1945.  In February 2002, the Veteran submitted a claim of entitlement to a rating in excess of 20 percent for his service-connected post-operative residuals of a herniated nucleus pulposus, which was denied in April 2002.  After the Veteran perfected an appeal, the Board remanded his claim in December 2004 for further development.  Following a September 2005 supplemental statement of the case, the Veteran's claim was remitted to the Board for further appellate review.  In January 2006, the Board denied the Veteran's claim.  Thereafter, the Veteran appealed to the United States Court of Appeal for Veterans Claims (the Court).  In February 2008, the Court issued a memorandum decision vacating the Board's January 2006 decision and remanding the Veteran's claim to the Board for consideration compliant with the Court's directives.  In March 2010, the Board remanded the Veteran's claim finding that the additional development was required in order to satisfy VA's duty to assist.  Specifically, the Board found that May 2005 and November 2006 VA examinations were too remote to adequately rate the current severity of the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus.  Additionally, the Board found that the regulations required VA to contemporaneously assess any neurological symptoms associated with the Veteran's post-operative residuals of a herniated nucleus pulposus.  Consequently, the Board also remanded the Veteran's claim in order for the RO to address the severity of the Veteran's left lower extremity radiculopathy.  During the pendency of the appeal, service connection was awarded for the Veteran's right lower extremity radiculopathy, and a 10 percent rating was assigned thereto.  Despite the Board's March 2010 directives, the RO did not adjudicate claims for ratings in excess of those already assigned to the Veteran's bilateral lower extremity radiculopathy in a July 2011 supplemental statement of the case.  Consequently, following remittal of the Veteran's claims, the Board remanded the Veteran's claims in October 2011, finding that the RO had not substantially complied with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the October 2011 remand, the Board also found that the evidence of record reasonably raised the issue of entitlement to TDIU and, thus, said claim was remanded for contemporaneous adjudication.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66794 (1996).  The Board directed the RO to provide the Veteran VCAA-compliant notice pursuant to his claim of entitlement to TDIU.  The Board also directed the RO to afford the Veteran a VA examination to ascertain the Veteran's employability given his service-connected disabilities, and to refer the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  While in remand status, the RO sent the Veteran a VCAA letter in December 2011.  The Veteran was also afforded a VA examination to assess his employability in November 2011.  The RO then referred the Veteran's claim of entitlement to TDIU to the Director of Compensation and Pension for extraschedular consideration.  The Director rendered an opinion in December 2011.  The RO then re-adjudicated the above-captioned claims in a January 2012 supplemental statement of the case.  Based on a longitudinal review of the Veteran's claims file, the Board finds that the RO substantially complied with the directives of the previous remands and, thus, a remand for corrective action is not required.  Stegall, 11 Vet. App. at 271.  The Veteran's claims have been remitted to the Board for further appellate review.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

With respect to the Veteran's claim of entitlement to a rating in excess of 20 percent for post-operative residuals of a herniated nucleus pulposus, during the pendency of this appeal, VA twice revised the criteria for evaluating disabilities of the spine; one revision became effective September 23, 2002, the other became effective September 26, 2003.  See 67 Fed. Reg. 54345 (2002); 68 Fed. Reg. 51454-51458 (2003).  "[W]hen [a veteran's] claim implicates a statute or regulation enacted during the pendency of that claim, VA's first task is to determine whether the statute or regulation expressly speaks to its temporal reach."  Landgraf v. USI Film Prods., 511 U.S. 244, 280 (1994).  "Where...the statute [or regulation] contains no such express command, [VA] must determine whether the new statute [or regulation] would have retroactive effects."  Id.  If the temporal reach of a statute or regulation is prescribed, VA is under no obligation to ascertain the presence of retroactive effects and will implement the prescribed temporal applicability.  See VAOPGCPREC 7-03 (2003).

To determine if the amendment produces retroactive effects, VA must consider 1) the nature and extent of the change of the law, 2) the degree of connection between the operation of the new rule and a relevant past event, and 3) familiar considerations of fair notice, reasonable reliance, and settled expectations.  Princess Cruises v. United States, 397 F.3d 1358, 1362-63 (Fed. Cir. 2005) (citing Landgraf, 511 U.S. at 270).  A new regulation has retroactive effects if it is less favorable to an appellant than the old regulation; a liberalizing law or regulation does not have retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).  Further, "'congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires such result.'"  Landgraf, 511 U.S. at 264 (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  Moreover, when an "intervening statute [or regulation] authorizes or affects the propriety of prospective relief, application of the new provision is not [ordinarily] retroactive."  Id. at 273.

If applying the new provisions would produce retroactive effects, VA should not apply the new provision to the claim and, instead, should apply the old provisions throughout the pendency of the Veteran's claim.  See VAOPGCPREC 7-03.  If the statute or regulation does not have retroactive effect, "'VA must apply the law in effect at the time it renders its decision.'"  Landgraf, 511 U.S. at 264 (quoting Bradley v. Richmond Sch. Bd., 416 U.S. 696, 711 (1974)).

The Board finds that the amendment effective September 23, 2002 does not have retroactive effects.  This amendment created new diagnostic criteria, including provisions for assigning separate evaluations for orthopedic and neurological symptoms for intervertebral disc syndrome.  Such separate evaluations were not expressly permitted in prior version of the relevant diagnostic codes.  As determined below, the Veteran is not entitled to an evaluation in excess of 20 percent for his post-operative residuals of a herniated nucleus pulposus under the pre- or post-2002 diagnostic criteria; thus, consideration of possible additional separate evaluations for neurological symptoms could only have positive effects.  Additionally, the evidence of record does not show that considerations of fair notice, reasonable reliance, and settled expectations will be disturbed the by the application of the 2002 amendment.  Accordingly, the September 23, 2002 amendment does not have impermissible retroactive effects and will be applied as of its effective date.  See Rodriguez v. Peake, 511 F.3d 1147, 1153 (2008); Kuzma v. Principi, 341 F.3d 1327, 1328-29 (2003); VAOPGCPREC 7-03.

The Board also finds that the amendment effective September 26, 2003 does not have retroactive effects on the Veteran's claim.  This amendment 1) renumbered, but maintained the diagnostic criteria for intervertebral disc syndrome as amended in 2002; 2) maintained the ability to assign separate evaluations for orthopedic and neurologic manifestations of a spine disorder as amended in 2002; and 3) implemented a General Rating Formula applicable to all spinal disorders.  As such, the evidence does not show that considerations of fair notice, reasonable reliance, and settled expectations will be disturbed by the application of the 2003 amendment.  Accordingly, the September 26, 2003 amendment does not have impermissible retroactive effects and will be applied as of its effective date.  See Rodriguez, 511 F.3d at 1153; Kuzma, 341 F.3d at 1328-29; VAOPGCPREC 7-03.

The RO has addressed the Veteran's claim for increase under the criteria effective prior to September 23, 2002, the criteria effective on September 23, 2002, and the criteria effective on September 26, 2003.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory provisions of both September 23, 2002 and September 26, 2003 in an appellate adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Prior to September 22, 2002

The Veteran's service treatment records demonstrated that, in either July and/or August 1944, he injured his back and was provided a diagnosis of left sacroiliac sprain. 

In July 1948, the Veteran underwent a VA examination.  Following a physical examination, the diagnosis was lumbosacral strain, moderate. 

In July 1948, the RO granted service connection for lumbosacral strain, moderate, with muscle spasm and limitation of motion.  At that time, the RO assigned a noncompensable disability rating under Diagnostic Code 5295, from August 22, 1945 to June 6, 1948, and a 20 percent disability rating, effective from July 7, 1948. 

In August 1953, the Veteran underwent a VA examination that resulted in a diagnosis of lumbosacral strain, mild. 

In September 1953, the RO reduced the disability rating assigned to the Veteran's service-connected low back disability, characterized as lumbosacral strain, mild, from 20 percent to 10 percent disabling, effective from November 8, 1953.

A VA Hospital Summary showed that the Veteran was hospitalized from January 28, 1958 to February 26, 1958.  Upon admission, it was noted that the Veteran complained of back and left leg pain.  A February 14, 1958 myelography revealed a filling defect at L-5 on the left.  Excision of the herniated nucleus pulposus and spine fusion was advised; however, the Veteran developed influenza and surgery was postponed. 

A VA Hospital Summary reflected that the Veteran was hospitalized for 16 days in April 1958.  While he was hospitalized, the Veteran underwent an exploratory partial hemilaminectomy at L4-L5, with excision of a herniated nucleus pulposus at L5, left, which was followed by a modified Hibb's spinal fusion.  The diagnosis upon discharge was herniated nucleus pulposus at L5, left. 

In May 1958, the RO assigned a temporary 100 percent evaluation for convalescence following surgery of the low back, from April 12, 1958 to June 22, 1958.  The RO further noted that on and after June 23, 1958, the Veteran's 10 percent evaluation for his service-connected low back disability would be reinstated. 

In April 1959, the Veteran underwent a VA examination.  At the time of the examination, x-rays were taken of his lumbar spine.  According to the x-rays, a laminectomy at the lumbosacral interspace area was apparent, as well as a bone graft posteriorly in that region.  There was some narrowing of the fifth lumbar disc space.  The sacroiliac joints appeared normal.  Following a physical examination and a review of the Veteran's x-rays, the examiner provided a diagnosis of diminished motion of the lumbar region of the back, residual of surgical fusion performed in April 1958. 

In May 1959, the RO granted a rating increase for the Veteran's service-connected low back disability, characterized as residuals of an operation for a herniated nucleus pulposus, from 10 percent to 20 percent disabling, effective from April 30, 1959.  In addition, as per a September 1959 Board decision, the RO, in an October 1959 rating action, determined that a 20 percent disability rating was warranted for the Veteran's service-connected low back disability from January 28, 1958 to April 11, 1958.  The RO once again noted that the Veteran was entitled to a temporary 100 percent evaluation for convalescence following surgery of the low back, from April 12, 1958 to June 22, 1958.  The RO further concluded that on and after June 23, 1958, a 20 percent disability rating was warranted for the Veteran's service-connected low back disability. 

A VA Hospital Summary showed that the Veteran was hospitalized for 18 days in November 1963 for complaints of low back pain.  While he was hospitalized, a radiological examination of the Veteran's lumbosacral spine revealed "what appeared to be a spinal fusion over L-5 and sacrum."  There was a slight narrowing of the last lumbar interspace, but there was no bone reaction around the site, no bony lipping, and no arch defects of the sacroiliac joints, and the curvature was within normal limits.  The x-rays also showed osseous union of L-5, SA-1 fusion.  Upon the Veteran's discharge, the pertinent diagnosis was osseous union of L-5, SA-1, fusion, lumbosacral, status post-operative, treated, improved. 

In September 1971, the Veteran was admitted to a hospital with complaints of recurrent lumbar back pain.  He stated that the pain was mild at initial onset, but that he began experiencing spasms within one day.  He stated that the pain progressed to point where he was unable to move at work.  Upon physical examination, there was tenderness in the lumbar area.  The impression was acute lumbar strain.  He was treated by "skeletal traction" and responded "beautifully."  

In January 2002, the Veteran submitted a claim of entitlement to a rating in excess of 20 percent for his service-connected low back disability. 

In March 2002, the Veteran underwent a VA examination.  The examiner stated that after the Veteran's April 1958 surgery for a herniated nucleus pulposus, his condition improved.  However, approximately two years after this surgery, the Veteran developed low back pain.  The Veteran sought treatment and was told that he had a back sprain.  At that time, the Veteran was working at Union Carbide and had multiple days of sick call because of the back pain.  In 1971, due to continuing low back pain, the Veteran's family physician admitted him to the hospital and he was put in traction for two weeks.  In 1973, the Veteran was involved in an industrial accident when 7500 pounds of steel blew up and his body was thrown across the yard.  Subsequent to the accident, the Veteran's back bothered him "on and off," and he underwent physical therapy.  He was advised to wear a brace to help him lift things while at work.  Over the years, he learned to maneuver himself well.  The examiner noted that according to the Veteran, he could feel that his back was giving way on him, but he never fell and was able to catch himself.  Prolonged standing, sitting, or walking aggravated the pain.  The Veteran retired from Union Carbide  in 1985. 

Upon physical examination, there was no tenderness on palpation of the back.  Strength was 4/5 on all extremities.  Reflexes and pulses were intact.  In regard to range of motion of the lumbar spine, flexion forward was to 80 degrees, normal was noted as to 95 degrees; extension backward was to 30 degrees, normal was noted to 35 degrees; lateral flexion was to approximately 20 degrees, bilaterally, with normal noted to 40 degrees; and rotation was to approximately 25 degrees, bilaterally, with normal noted to 35 degrees.  Negative straight leg rising was found, but there was a pull on the back during that maneuver.  The assessment was of a herniated nucleus pulposus of the back, status post surgery.  Following the physical examination, a radiological examination showed evidence of diffuse degenerative disk disease involving the levels from L1 through L5.  The most advanced changes were seen at the levels of L2-3 and L3-4, with reactive sclerotic changes, vacuum disk phenomenon, and marginal osteophyte formation.  There was degenerative spondylolisthesis of the posterior margin of L3, with respect to L2.  There was no evidence of fracture, subluxation, or structural abnormality.  Post-laminectomy and fusion were probably present posteriorly at the levels of L4 through S1.  The diagnoses were (1) probable post-surgical changes, L4 through S1, and (2) severe and diffuse degenerative disk disease, L1 through L5. 

In April 2002, the RO received VA Medical Center (VAMC) outpatient treatment records dated from January 2000 to March 2002.  These records show that the Veteran complained of occasional back pain in October 2000 and in January 2001.  With that said, however, in January 2000, the Veteran "offer[ed] no complnts [sic]."  Further, in May 2000, the Veteran said that he was "doing well," and again offered no complaints.  Although the Veteran reported "occasional" back pain in October 2000, he also stated that he was "doing well."  He repeated this report was in January 2001.  Moreover, according to a June 2001 VA treatment report, even after an April 2001 motor vehicle accident, the Veteran expressed no new complaints and denied pain.

Prior to September 22, 2002, the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus were rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under Diagnostic Code 5293, moderate intervertebral disc syndrome manifested by recurring attacks warrants a 20 percent evaluation.  Severe intervertebral disc syndrome manifested by recurring attacks with intermittent relief warrants a 40 percent evaluation.  Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Preliminarily, the Board notes that neither the Rating Schedule nor the regulations in effect prior to September 22, 2002 provided definitions for words such as "moderate," "severe," or "pronounced."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Based on a longitudinal review of the evidence of record relevant to the period prior to September 23, 2002, the Board finds that the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus was productive of the following symptoms:  pain that was aggravated by prolonged standing, sitting, or walking; feeling that his back was giving way on him, but not causing falls; a pulling sensation during straight leg testing; no tenderness; strength of 4 on a 5-point scale with respect to all extremities; intact reflexes and pulses; forward flexion to 80 degrees; extension to 30 degrees; lateral flexion to approximately 20 degrees, bilaterally; and rotation to approximately 25 degrees, bilaterally.  

Further, in September 2005, service connection was granted for left lower extremity radiculopathy and a 10 percent rating was assigned thereto, effective February 1, 2002.  As such, a 10 percent rating for left lower extremity radiculopathy was in effect prior to September 23, 2002.  With that said, however, service connection for and the rating assigned to the Veteran's left lower extremity radiculopathy were granted based on the findings from a May 2005 VA examination and, thus, do not pertain to this period of time.  However, according to a June 2005 VA treatment report, the Veteran reported that he had experienced chronic low back pain that radiated into his left lower extremity since 1944.  On the other hand, during the March 2002 VA examination, the Veteran reported that he experienced severe back pain that radiated into his left leg in 1945, but he did not complain and there were no clinical findings of left lower extremity symptoms during that examination, and no diagnosis of left lower extremity radiculopathy was provided.  The other evidence of record relevant to this time period was negative for complaints of or treatment for left lower extremity radiculopathy.  Given that the Veteran has reported that he experienced lower left extremity radiculopathy since 1944, the Board must determine if a rating in excess of 20 percent is warranted for his service-connected post-operative residuals of a herniated nucleus pulposus, to include consideration of any neurological symptoms.

As documented by VA treatment reports dated from January 2000 to June 2001, the Veteran reported "doing well," and offered no new complaints, even subsequent to an April 2001 motor vehicle accident.  Further, the Veteran did not complain of or receive treatment for left lower extremity radiculopathy in the relevant time period prior to September 23, 2002.  

Based on the above, the Board finds that the Veteran's post-operative residuals of a herniated nucleus pulposus, including both the musculoskeletal and neurological manifestations, did not more nearly approximate severe intervertebral disc syndrome manifested by recurring attacks with intermittent relief, or pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293.  Consequently, the Board finds that a rating in excess of the already assigned 20 percent for the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus, prior to September 22, 2002, is not warranted.

Even if the Veteran's post-operative residuals of a herniated nucleus pulposus warranted a rating in excess of 20 percent based on left lower extremity neurological symptoms prior to September 23, 2002, service connection has already been granted and a separate 10 percent rating has already been assigned for left lower extremity radiculopathy prior to September 23, 2002.  As such, increasing the rating assign to Veteran's service-connected post-operative residuals of a herniated nucleus pulposus prior to September 23, 2003 based on the neurological symptoms would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Although, prior to September 23, 2002, musculoskeletal and neurological manifestations of a back disorder were generally evaluated under Diagnostic Code 5293 as a singular rating, the Board will not disturb the separate 10 percent and 20 percent ratings already assigned.  The Board will now ascertain whether a rating in excess of 10 percent is warranted for left lower extremity radiculopathy prior to September 23, 2002.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As discussed above, in June 2005, the Veteran reported that he experienced left lower extremity radiculopathy since 1944 or 1945.  A 10 percent rating for the Veteran's service-connected left lower extremity has been in effect since February 1, 2002.  However, during the relevant period of time prior to September 23, 2002, the record did not include evidence demonstrating complaints of or treatment for left lower extremity radiculopathy.  As such, the Board finds that the Veteran's left lower extremity radiculopathy was not shown to be manifested by symptoms that more nearly approximated moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. §§ 4.6, 4.124a, Diagnostic Code 8520.  Consequently, a rating in excess of 10 percent is not warranted for left lower extremity radiculopathy prior to September 23, 2002.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

II.  From September 23, 2002 to September 25, 2003

A VA Nuclear Medicine Report demonstrated that, in April 2003, the Veteran had a computed tomography taken of his lumbar spine.  The impression was of significant degenerative changes, with narrowing of the disc spaces at all levels from L1-L5.  Broad-based disc bulge posteriorly at L3-L4 and L4-L5, with mild impression on the thecal sac and narrowing of the neural foramina, bilaterally.  Minimal central canal stenosis was suggested at L3-L4. 

VAMC outpatient treatment records, dated from December 2002 to April 2003, demonstrated that, in December 2002, the Veteran underwent a follow-up evaluation.  He stated that he had constant pain in his back and left hip that was "worse than before."  He noted that he had to get off his feet and rest, and that he took non-steroidal anti-inflammatory medications for relief.  The assessment was advanced degenerative disk disease.

Effective September 23, 2002, intervertebral disc syndrome could be rated by combining separate ratings for chronic neurologic and orthopedic manifestations, or rated on the basis of the total duration of incapacitating episodes.  

With respect to evaluation based on incapacitating episodes, a 60 percent evaluation was warranted when there was evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past twelve months; a 40 percent rating was assigned when the incapacitating episodes lasted at least four weeks, but less than six weeks.  

When evaluating the disability on the basis of chronic manifestations, the orthopedic disabilities are rated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (from September 23, 2002 to September 25, 2003).

For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Id. at Note (1).

The evidence dated from September 23, 2002 to September 25, 2003 did not demonstrate incapacitating episodes totaling four week, but less than six weeks.  As such, the evidence of record does not support an evaluation in excess of 20 percent based on incapacitating episodes from September 23, 2002 to September 25, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  Because a rating is not warranted for the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus based on incapacitating episodes, the Board finds that the ratings assigned to the musculoskeletal and neurological manifestations are necessarily higher.  As such, the rating assigned to the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus during this period will be based on the chronic manifestation.  The Board will now ascertain whether ratings in excess of those already assigned are warranted from September 23, 2002 to September 25, 2003. 

The Veteran's service-connected post-operative residuals of a herniated nucleus pulposus have already been assigned a 20 percent rating during this period of time pursuant to Diagnostic Code 5292.  Under Diagnostic Code 5292, a 20 percent rating is assigned for a moderate limitation of motion, and 40 percent for a severe limitation of motion.  The words "moderate" and "severe" are not defined in the Rating Schedule or in the regulations during this time period.  As such, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The evidence of record during this period of time did not include range of motion testing.  With that said, however, the Board finds that the range of motion testing conducted as part of the March 2002 VA examination is instructive as to the Veteran's limitations from September 23, 2002 to September 25, 2003.  As such, the Board will consider such finding as part of this time period.  

As discussed above, range of motion testing during the March 2002 VA examination demonstrated that the Veteran was able to forward flex to 80 degrees; extend to 30 degrees; lateral flex to approximately 20 degrees, bilaterally; and rotate to approximately 25 degrees, bilaterally.   

For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (from September 23, 2002 to September 25, 2003).  Given that the Veteran was able to forward flex to approximately 89 percent of normal; extend to 100 percent of normal; laterally flex to 67 percent of normal; and rotate to approximately 83 percent of normal, the Board finds that the Veteran's limitation of lumbar spine motion would, at most, be characterized as a moderate limitation of motion and, thus, did not more nearly approximate a severe limitation of back motion.  38 C.F.R. § 4.7.  Consequently, the Board finds that a rating in excess of 20 percent rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

In making this determination, the Board has also considered whether there was any additional functional loss not contemplated in the 20 percent evaluation for the Veteran's orthopedic manifestations.  See 38 C.F.R. §§ 4.40, 4.59 (from September 23, 2002 to September 25, 2003); see also DeLuca v. Brown, 8 Vet. App. at 202, 206 (1995).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40. The medical evidence during this time period found did not demonstrate any additional functional limitations beyond the limitation of motion described above.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011)(holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  Even considering the Veteran's March 2002 report of learning to "maneuver himself well," feeling that his back was giving way, and aggravation of pain due to prolonged sitting, standing, or walking uphill, the Board finds that this does not more nearly approximated "severe" limitation of back motion.  38 C.F.R. §§, 4.7, 4.71a, Diagnostic Code 5293.  Accordingly, an evaluation in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus is not warranted.

The neurologic diagnostic code applicable to the Veteran's lower back disc disease is Diagnostic Code 8520, concerning the evaluation of sciatic nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (from September 23, 2002 to September 25, 2003).  Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or (very rarely) lost.  Id. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

In September 2005, service connection was granted for left lower extremity radiculopathy and a 10 percent rating was assigned thereto, effective February 1, 2002.  Service connection for and the rating assigned to the Veteran's left lower extremity radiculopathy were granted based on the findings from a May 2005 VA examination and, thus, do not pertain to this period of time.  With that said, however, according to a June 2005 VA treatment report, the Veteran stated that he had experienced pain radiating into his left lower extremity since 1944.  Conversely, during the March 2002 VA examination, the Veteran reported that he experienced severe back pain that radiated into his left leg in 1945, but he did not complain and there were no clinical findings of left lower extremity pain during the examination.  Moreover, no diagnosis of left lower extremity radiculopathy was provided.  The other evidence of record relevant to this time period was negative for complaints of or treatment for left lower extremity radiculopathy.  Based on the relevant body of evidence, the Board finds that a rating in excess of 10 percent for left lower extremity radiculopathy is not warranted from September 23, 2002 to September 25 2003.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The evidence of record relevant to the period of time from September 23, 2002 to September 25, 2003, was otherwise negative for findings of additional neurological manifestations of the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus.

III.  On and After September 26, 2003

In September 2004, a hearing was conducted at the RO before the Board.  The Veteran testified that due to his back pain, his ability to lift his legs or bend at the waist was "severely restricted."  He stated that he was unable to bend down and that he could only "stoop down."  The Veteran indicated that he was able to push a lawn mower; however, after he finished mowing the grass, he had to get in the hot tub and take a pain pill.  According to the Veteran, he had a numbness in his left leg that went into his foot.  He reported that he could walk three-quarters of a mile before his back pain would increase and he would have to sit down and take a break. 

In December 2004, the RO received VAMC outpatient treatment records, dated from August 2002 to October 2004.  The records show that, in April 2003, the Veteran underwent a radiological logical examination that showed severe degenerative changes, with marginal osteophytes anteriorly and laterally at all levels.  There was no gross evidence of acute fracture or dislocation.  The disc spaces were markedly decreased from L1 through L5, likely representing advanced degenerative disc disease.  The vertebral heights were grossly maintained.  There was sclerosis at the end-plates of L3-L4, which likely represented advanced osteoarthritis.  The impression was advanced degenerative changes as described, with marginal osteophytes anteriorly and laterally at all levels.  Narrowing of the disc spaces likely representing degenerative disc disease from L1 through L5.  No gross evidence of acute fracture or dislocation.  

According to a September 2004 VA treatment record, the Veteran underwent a follow-up evaluation.  At that time, he stated that he had back pain, with numbness radiating down his legs.  He indicated that he also had problems with range of motion when he exercised.  The Veteran stated that Naproxen helped the pain.  Upon physical examination, there was no clubbing, cyanosis, or edema.  A neurologic examination was negative.  The pertinent diagnosis was low back pain with degenerative joint disease, with radiculopathy in the left leg; history of lumbar laminectomy at L4-5. 

In May 2005, the Veteran underwent a VA neurological examination.  At that time, the examining physician noted that the Veteran had a history of a left sacroiliac sprain during service.  In April 1958, the Veteran had an exploratory partial hemilaminectomy at L-4, L-5, with excision of a herniated nucleus pulposus at L-5 on the left, which was followed by a modified Hibb's spinal fusion.  The Veteran was hospitalized in November 1963 and the diagnosis was osseous union of L-5, SA-1 fusion treated, improved.  In February 1973, the Veteran was involved in a work-related accident when a vessel blew up and he was "blown out of the building."  According to the Veteran, he suffered third and second degree burns and had a series of skin grafts.  The Veteran noted that he retired in March 1983.  His then current complaints included back pain and left leg radiculopathy.  The Veteran stated that he had flare-ups two to three times a week, which lasted one to two hours each episode.  In regard to severity, the Veteran indicated that it was a 4 or 5 on a 10-point pain scale.  He denied any paralysis, weakness, or tremors.  He noted that he had stiffness in his left hip.  According to the Veteran, he had numbness, paresthesias, and pain down the outside of the left lower leg and back of the thigh. 

The physical examination showed that there was no muscle atrophy.  There was also no abnormal muscle, tone, or bulk, and there were no tremors, tics, or other abnormal movements.  A sensory examination was normal.  In regard to whether there was an abnormal plantar reflex (positive Babinski), the examiner stated "no."  In regard to whether the function of any joint was affected by the nerve disorder, the examiner responded "no."  The Veteran's gait and balance were characterized as abnormal and "slightly slow normal for age."  There were no residuals of a benign or malignant neoplasm of a nerve.  In regard to deep tendon reflexes, triceps, bilaterally, were 2+, biceps, bilaterally, were 2+, brachioradialis, bilaterally, were 2+, knee jerk, bilaterally, were 2+, and ankle jerk, bilaterally were 2+.  The examiner concluded that the neurological examination did not reveal any neurological deficit.  According to the examiner, there was no spasm present, before or after exercise of the back.  There was firmness in the back, but no spasm.  The examiner noted that the Veteran had not had any incapacitating episodes or attacks over the past 12 months.  The examiner further indicated that the Veteran had no paralysis.  According to the examiner, the neuralgia that the Veteran complained of would be considered mild. 

Following the May 2005 VA examination, the Veteran underwent a radiological examination that showed postoperative changes.  There were extensive arthritic changes throughout, without focal disc herniation.  There was no discrete spinal stenosis or neural foraminal narrowing. 

In June 2005, the Veteran underwent nerve conduction studies.  In regard to motor "C.V." studies that were done in the left peroneal and tibial nerves, the studies were within normal limits.  An electromyography, which was done in various muscles of the left lower extremity and the related paraspinal areas, showed evidence of minimal denervation in the muscle supplied, mainly by L4-L5 roots.  The motor units had slight increase in "AMP" with few polyphasics.  The impression was that the above electrical findings, when correlated with the clinical findings, were suggestive of mild L4-L5 radiculopathy.  The Veteran underwent a contemporaneous computed tomography scan of his spine, the findings of which were compared to the result of a March 2003 study.  Ultimately, the impression was post-operative changes; extensive arthritic changes throughout without focal disc herniation.  No discrete spinal stenosis or neural foraminal narrowing.

A separate June 2005 VA treatment report demonstrated that the Veteran complained of low back pain that he described as "aching," continuous, and present for longer than 3 months.  He scored his pain level at 4 on a 10-point scale.  The Veteran indicated that he injured his back in a work place accident in 1973, which was characterized as an "explosion."  After a brief physical examination, the assessment was low back pain and degenerative joint disease.

Additionally, in June 2005, a VA examination was conducted.  At that time, the Veteran stated that he had weekly back symptom flare-ups that lasted one day.  The usual severity was listed as "moderate."  The Veteran asserted that he had pain in his low back that went down the left leg.  Upon physical examination, the Veteran's posture was normal.  When comparing measurements left versus right, there was no difference at mid-thigh or at mid-calf.  In regard to abnormal spinal curvatures, there was no gibbus, kyphosis, listing, lumbar lordosis, scoliosis, or reverse lordosis.  There was mild lumbar flattening.  In regard to objective evidence of lumbar sacrospinalis, bilateral, there was no spasm, atrophy, guarding, or weakness.  There was mild tenderness, bilaterally.  In regard to active range of motion, flexion was from zero to 70 degrees, with pain beginning at 30 degrees and ending at 70 degrees.  Extension was from zero to 20 degrees, with pain beginning and ending at 20 degrees.  Lateral flexion, bilateral, was from zero to 20 degrees, with pain beginning and ending at 20 degrees.  Lateral rotation, bilateral, was from zero to 20 degrees, with pain beginning and ending at 20 degrees.  In response to the question as to whether there was additional limitation of motion on repetitive use of the joint(s) due to pain, fatigue, weakness, or lack of endurance, the examiner responded "yes."  According to the examiner, the factor most responsible for the limitation of motion was lack of endurance.  The muscle tone was normal, and the sensory examination was normal.  The Lasegue's sign was negative.  The examiner stated that, after performing the back examination and having the Veteran lift a chair weighing six pounds five times for fatigability, he did not demonstrate weakness, excessive fatigability, or incoordination.  He did demonstrate slight decrease in flexion.  The Veteran's limitation was due to discomfort, and he did not objectively demonstrate severe pain.  There was no muscle atrophy, and there was no evidence of skin changes indicative of disuse due to service-connected back injury.  The service-connected low back disability had very mild tenderness "after exercise as discomfort low level pain as above."  The examiner opined that the overall disability of that picture would be equated with mild to moderate lumbar spinous disease, with minimal denervation in the muscles supplied mainly by L4-L5 roots.  The diagnoses were the following:  (1) L4-L5 radiculopathy on the left, and (2) arthritic changes throughout L1 through S1 with more prominent changes at L4-L5 and L5-S1, without focal disc herniation and without discrete spinal stenosis or neural foraminal narrowing.  The examiner stated that the minimal denervation in the muscle supplied mainly by the L4-L5 roots shown on the nerve conduction studies and the EMGs were and could not be detected on the current physical examination.  According to the examiner, there was no clinically detectable neurological deficit and any neurological deficit was detected objectively only by the above studies.

According to an October 2005 VA treatment report, the Veteran appeared for a follow-up appointment regarding low back pain.  He stated that his low back pain was on occasion that he had a difficult time getting out of bed.  After a physical examination, the assessment was low back pain.

December 2005 VA treatment reports demonstrated that he Veteran complained of urinary incontinence and increased frequency.  The assessment was possible benign prostatic hypertrophy; no opinion was rendered related the Veteran's urinary symptoms to his service-connected post-operative residuals of a herniated nucleus pulposus.

A February 2006 VA treatment report demonstrated that the Veteran complained of back pain following walking at a mall.  He requested a prescription medication to treat occasional increases pain.  The assessment was back pain, and he was provided a pain medication on a trial basis.

According to a May 2006 VA treatment report, the Veteran complained of "off and on" low back pain, but that prescription pain medication was effective.  He reported nocturia, but denied frequency and dysuria.  A physical examination demonstrated no dysphagia, melena, or change in bowel habits.  The assessment was benign prostatic hypertrophy and low back pain.  No opinion was rendered regarding the etiological relationship between the Veteran urinary symptoms and his service-connected back disability.

In November 2006, the Veteran underwent a VA examination to ascertain the presence of any neurological symptoms present that were associated with his service-connected back disability.  Initially, the examiner reviewed the Veteran's previous VA examination report and his treatment records since then, noting that the Veteran consistently report pain between 0 and 4 on a 10-point pain scale.  With respect to both his service connected back disability and his left lower extremity radiculopathy, the Veteran stated that there was an acute onset in 1944 during basic training while loading mules.  The Veteran then described his inservice symptoms and treatment, and his post-service treatment, including a back surgery in 1958, and hospitalizations in 1963 and 1971.  The Veteran was unable to recall any additional hospitalizations subsequent to 1971.  At the time of this examination, the Veteran reported constant low back pain and numbness in his left thigh and lateral left foot.  Specifically, the Veteran's chief complaint was pain in his hips that radiated down his left leg into his left foot.  The Veteran stated that his current treatment for his service-connected back disability was comprised of rest and a non-steroidal anti-inflammatory medication, taken twice daily.  He also stated that his symptoms have been progressively worse since onset.  A motor function examination demonstrated bilateral upper and lower extremity strength of 5 out of 5.  Sensory function testing demonstrated impairment of the sciatic nerve(s) resulting in the Veteran's inability to sense vibration in his leg and ankle, bilaterally.  Reflex testing resulting in scores of 2+ for all joints, with the exception of the Veteran's left ankle, which scored 0.  There was no muscle atrophy; no abnormal muscle tone or bulk; no tremors, tics, or other abnormal movements; and no joint function affected by a nerve disorder.  The Veteran's gait and balance were deemed normal.  A physical examination demonstrated strength of 5 out of 5 in the Veteran's hip flexors, knee extensors, ankle dorsiflexors, long toe extensors, and plantar flexors.  Sensation to light touch was decreased in the left lower extremity in the S1 dermatomal distribution.  Deep tendon reflexes were 2+ bilaterally at the patellar tendons, 1+ at the right Achilles tendon, and absent in the left Achilles tendon.  Supine straight leg raise was negative, bilaterally.  Nerve conduction studies and a concentric needle electromyography revealed evidence of a mild to moderate S1 radiculopathy in the left lower extremity.  A radiological examination, when compared to findings from May 2005, demonstrated some loss of normal lumbar lordosis.  The Veteran's vertebral heights were preserved, but there was a loss of disc space at every level with fairly extensive end plate sclerosis and osteophyte formation.  No spondylolisthesis or spondylosis.  The sacroiliac joints were somewhat sclerotic, bilaterally.  The impression was advanced degenerative change.  Ultimately, the diagnosis was L5-S1 radiculopathy on the left that is mild to moderate, but no significant muscle weakness noted on examination.  The examiner then opined that this radiculopathy was etiologically associated with the Veteran's service-connected connected back disability, and had a "mild" effect on the Veteran's ability to perform chores and shop.  The examiner also stated that the Veteran's left lower extremity had a "moderate" effect on the Veteran ability to engage in exercise, but had no effect on sports, recreation, traveling, feeding, bathing, dressing, toileting, or grooming.

According to a December 2006 VA computed tomography scan of the Veteran's spine, there were degenerative changes and hypertrophic changes in multiple levels throughout the lumbar spine.  The impression was degenerative and hypertrophic changes and associated neural foraminal narrowing, but no evidence of a herniated nucleus pulposus.

VA treatment reports dated from November 2007 to May 2009 demonstrated that the Veteran complained of back pain, but reported that his pain medication was effective.  From November 2007 to September 2008, the assessment was degenerative joint disease and low back pain, with no changes in medication.  However, in May 2009, the assessment was still degenerative joint disease and low back pain, but the Veteran was instructed to discontinue use of his pain medication in favor of another one.

In September 2010, the Veteran submitted a statement in support of claim wherein he reported that he was "limited" in activities involving lifting or the twisting of his back since his surgery.  The Veteran also reported that he continually experienced a dull ache across his hips.

In September 2010, the Veteran underwent a VA examination to ascertain the severity of his service-connected back disability.  The examiner administered a thorough examination, but did not render a requested opinion.  The RO deemed the examination inadequate for rating purposes based on this and, thus, the Board will not consider the findings from this examination herein.  The RO afforded the Veteran for another VA examination in October 2010.  At the time of the October 2010 VA examination, the Veteran was 89 years old.  During the October 2010 VA examination, the Veteran reported that he was experiencing "increasing" back pain and radicular pain into lower extremities, bilaterally.  The Veteran stated that the pain radiating into his left lower extremity was almost constant, while the radiating pain in his right leg was more intermittent.  He denied any bowel problems, but endorsed taking medications for benign prostatic hypertrophy.  The Veteran claimed that the symptoms associated with his service-connected back disability have progressively worsened since onset; that his treatment consisted of taking a pain medication; and that he was experiencing a "fair" response to that treatment.  The Veteran stated that he experienced "severe" flare-ups of low back pain every one or two months, with each episode lasting one to days.  The precipitating factor for these flare-ups was increased activity.  The Veteran stated that his flared symptoms were alleviated with rest.  During these flare-ups, the Veteran reported that his limitation of motion (or other function impairment) was increased by 50 percent.  The Veteran denied a history of urinary or fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  He endorsed a history of urinary urgency, urinary frequency, and nocturia.  Further, the Veteran denied a history of fatigue, weakness, and spasm, but reported a history of decreased motion, stiffness, and spine pain.  With respect to spine pain, the Veteran stated that it was located in his low back, which was brought on increased activity.  He described the pain as "aching" in nature, of moderate severity, and daily and/or constant.  He said that his "aching" low back pain radiated to both of his legs and his feet.  He denied and incapacitating episodes.  He walked with the assistance of a cane, but was unable to walk for more than a few yards.

Upon physical examination, the examiner described the Veteran's posture as "stooped," with his head being carried in a forward position.  The examiner deemed the Veteran's gait as abnormal, saying that the Veteran took "very short steps."  There was no gibbus, lumbar lordosis, reverse lordosis, list, or scoliosis, but there was kyphosis and lumbar flattening.  The examiner found no cervical spine ankylosis, but determined that there was ankylosis of the thoracolumbar spine, with the following caveat:

Ankylosis is defined as a stiffening or fixation of a joint.  However, it is commonly used also to define a joint with NO (complete fixation of a joint) motion.  This [V]eteran has motion as indicated by his [range of motion] data.  Therefore, he has ankylosis only if you accept the 'stiffening of a joint' as your diagnosis of ankylosis.

(Emphasis in the original).  Upon examination of the muscles of the cervical and thoracolumbar spine, the examiner found no spasm, atrophy, guarding, pain with motion, tenderness, or weakness, bilaterally.  Range of motion testing demonstrated that the Veteran was able to flex forward from zero to 80 degrees; extend from zero to 5 degrees; laterally flex from zero to 20 degrees, bilaterally; and laterally rotate from zero to 25 degrees, bilaterally.  The examiner observed objective evidence of pain during active range of motion testing, but no additional limitation of motion after three repetitions.  A reflex examination demonstrated scores of 2+ (normal) for every testing aspect except ankle jerk, bilaterally.  The Veteran's left ankle jerk was absent, while his right ankle jerk was hypoactive.  Plantar flexion was normal, bilaterally.  A sensory examination demonstrated decreased sensation to vibration in his right lower extremity, specifically in his lower leg and foot, but no dysesthesias.  A detailed motor examination demonstrated that the Veteran scored 5 out of 5 on every aspect, indicating active movement against full resistance.  The examiner found normal muscle tone and no muscle atrophy.  The examiner then reviewed previous imaging studies and findings from previous clinical testing.  The examiner then noted that the Veteran was retired as of 1986 and that the cause of the Veteran's retirement was "[e]ligibility by age or duration of work."  Ultimately, the diagnosis was osteoarthritis and degenerative disc disease of the lumbar spine, with associated radiculopathy to his bilateral lower extremities.  These disabilities were manifested by pain and impaired the Veteran's mobility and his ability to left and carry.  They also caused decreased strength in his lower extremities, bilaterally.  The only activities of daily living that the Veteran was unable to perform were exercise and playing sports.  After delivering opinions that the Veteran's left and right lower extremity radiculopathies were related to his service-connected back disability, the examiner opined as follows regarding the presence of ankylosis:

The question to be answered is difficult as the definition of ankylosis is so broad.  Ankylosis is defined as a stiffening or fixation of a joint.  However, it is commonly used also to define a joint with NO (complete fixation of a joint) motion.  This [V]eteran has motion as indicated by his [range of motion] data.  Therefore, he has ankylosis only if you accept the 'stiffening of a joint' as your diagnosis of ankylosis and not the 'fixation of a joint' as your definition of ankylosis.

(Emphasis in the original).

In November 2011, the Veteran underwent another VA examination.  After reviewing the Veteran's relevant history, range of motion testing demonstrated that the Veteran was able to forward flex from zero to 85 degrees, but with objective evidence of pain starting at 75 degrees; extend from zero to 5 degrees, with objective evidence of pain at 5 degrees; right laterally flex from zero to 30 degree, but with objective evidence of pain at 25 degrees; left laterally flex from zero to 25 degrees, but with objective evidence of pain at 20 degrees; right laterally rotate from zero to 25 degrees, but with objective evidence of pain at 20 degrees; and left laterally rotate from zero to 30 degrees, but with objective evidence of pain at 25 degrees.  After repeating the range of motion testing three times, the Veteran's did not have additional limitation in his range of motion.  The examiner found that the Veteran's less than normal range of motion and the pain upon motion were the contributing factors to the Veteran's functional loss and/or impairment.  There was no pain to palpation for joints and/or soft tissue and no guarding of the thoracolumbar spine.  With respect to muscle strength, the Veteran scored 5 out of 5 on all aspects tested, and the examiner did not find muscle atrophy.  A reflex examination demonstrated normal reflexes in the Veteran's knees, bilaterally; hypoactive reflexes in the right ankle; and no reflex in the left ankle.  A sensory examination was normal, and a straight leg test was negative, bilaterally.  With regard to the Veteran's lower extremity radiculopathy, there was no constant pain, bilaterally; moderate, intermittent pain on the right, but no intermittent pain on the left; and no numbness, paresthesias, or dysesthesias, bilaterally.  The examiner characterized the Veteran's right lower extremity radiculopathy as moderate, and his left lower extremity radiculopathy as mild.  The examiner opined that the impairment of the Veteran's lower extremities was not so severe so as to have no effective function remaining other than that which would be equally well served by an amputation with prosthesis.  There were no other neurological abnormalities associated with the Veteran's service-connected back disability.  The examiner also noted that the Veteran has intervertebral disc disease, but that he did not experience incapacitating episodes as a result.  The Veteran continued to use a cane for balance during ambulation.  The examiner concluded the examination by addressing the Veteran's employability, which will be discussed below.

Effective September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The General Rating Formula provided for a 100 percent evaluation for unfavorable ankylosis of the entire spine, a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine, a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

Preliminarily, the Board finds that the Veteran did not assert and the evidence of record did not support finding that his service-connected post-operative residuals of a herniated nucleus pulposus were manifested by incapacitating episodes at any point since September 26, 2002.  As such, the Board finds that rating the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  As such, the Board will address the Veteran's claim pursuant to The General Rating Formula.

As discussed above, the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus has already been assigned a 20 percent rating during since September 26, 2003.  As such, in order to warranted a higher rating the evidence of record since that date must demonstrate unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire thoracolumbar spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Range of motion testing during the June 2005 VA examination demonstrated forward flexion was from zero to 70 degrees; extension from zero to 20 degrees; bilateral lateral flexion from zero to 20 degrees; and bilateral lateral rotation from zero to 20 degrees.  During the October 2010 VA examination, range of motion testing demonstrated that the Veteran was able to flex forward from zero to 80 degrees; extend from zero to 5 degrees; laterally flex from zero to 20 degrees, bilaterally; and laterally rotate from zero to 25 degrees, bilaterally.  Based on these findings, the Board finds that the Veteran's service-connected back disability was not manifested by a limitation of forward flexion to 30 degree or less.  As such, the Board finds that a rating in excess of 20 percent on and after September 26, 2003 for the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus is not warranted based on range of motion limitations.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

With regard to unfavorable ankylosis of the entire spine, unfavorable ankylosis of the entire thoracolumbar spine, or favorable ankylosis of the entire thoracolumbar spine, the only evidence of wherein the presence of these symptoms is addressed is the October 2010 VA examination.  The examiner opined that the Veteran's post-operative residuals of a herniated nucleus pulposus could only be considered to be manifested by ankylosis if ankylosis was defined as the "stiffening of a joint."

For VA compensation purposes unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  Based on these definitions, the evidence of record did not demonstrate the presence of either unfavorable or favorable ankylosis.  Specifically, on and after September 26, 2003, the evidence of record demonstrated that the Veteran was able to perform range of motion testing that produced ranges at each of the tested motions, albeit limited.  As such, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus is not warranted based on the presence of either unfavorable or favorable ankylosis.  Id.

In making the above determinations, the Board has also considered whether there was any additional functional loss not contemplated in the 20 percent evaluation for the Veteran's orthopedic manifestations on and after September 26, 2003.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 206.  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  During the June 2005 VA examination, range of motion testing demonstrated that, although the Veteran was able to flex forward to 70 degrees, pain started at 30 degrees.  Further, in response to the question as to whether there was additional limitation of motion on repetitive use of the joint(s) due to pain, fatigue, weakness, or lack of endurance, the examiner responded "yes," but was characterized it as a "slight" decrease.  Although the Veteran reported pain at 30 degrees during range of motion testing in June 2005, he was capable of forward flexion to 70 degrees.  There was no evidence that the Veteran's motion from 30 to 70 degrees required anything other than the normal working movement of his back, beyond the presence of pain.  Mitchell, 25 Vet. App. at 37-44.  Consequently, there was no indication that pain prevented the Veteran from flexing forward beyond 30 degrees.  Further, there was no evidence that pain prevented the Veteran from any other normal movement of his back and, thus, his functional capacity was not additionally limited by pain.  As such, the Board finds that there is no additional functional limitation not contemplated by the already assigned 20 percent rating.

In June 2005, the Veteran stated that he had weekly back symptom flare-ups that lasted one day, with a usual severity he described as "moderate."  During the October 2010 VA examination, the Veteran reported that he experienced "severe" flare-ups of low back pain every one or two months, with each episode lasting one to two days.  During these flare-ups, the Veteran reported that his limitation of motion was increased by 50 percent.  While the Veteran's report is considered competent evidence of an increase in severity and a decreased range of motion during flare-ups, the Board finds that his report is not competent as to the medical severity or as to the degree of decreased range of motion during flare-ups.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There was no evidence that the Veteran possessed the requisite skills or knowledge to render such opinions.  As such, the Veteran's report that his symptoms were "moderate" or that his limitation of back motion was increased by 50 percent during flare-ups will be considered, but only to the extent that they generally evidence additional impairment during flare-ups.  Although the Veteran experienced flare-ups at a frequency from once a week up to once every one or two months, each of which entailed additional limitation of motion and, thus, represented additional functional limitations, the Board finds that this does not more nearly approximate unfavorable or favorable ankylosis or a limitation of forward flexion to 30 degrees.  38 C.F.R. §§, 4.7, 4.71a, Diagnostic Code 5243.  Accordingly, an evaluation in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus is not warranted.

VA is also required to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Since September 25, 2003, the only neurological disabilities associated with the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus were right and left lower extremity radiculopathy.

At present, service connection in effect for left lower extremity radiculopathy and a 10 percent rating has been assigned thereto.  Service connection is also presently in effect for right lower extremity radiculopathy, and a 20 percent rating has been assigned thereto.  Both of these ratings have been assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  As such, the Board must address whether ratings in excess of those already assigned are warranted since September 25, 2003.

According to Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or (very rarely) lost.  Id.

The words "mild," "moderate," "moderately severe, "and "marked" are not defined in the Rating Schedule or in the regulations during this time period.  As such, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

The evidence of record dated on and after September 26, 2003, demonstrated that the Veteran's service-connected left lower extremity radiculopathy was manifested by the following symptoms:  "mild to moderate" radiculopathy; near constant, aching, radiating pain; "mild" neuralgia; numbness; paresthesias; minimal denervation; no muscle atrophy; normal lower extremity strength; absent left ankle jerk, but otherwise normal reflexes; no abnormal muscle tone or bulk; no tremors, tics, or other abnormal movements.  Specifically, as a result of the November 2006 VA examination, the Veteran's left lower extremity was described as mild to moderate.  Based on the above, the Board finds that the symptoms associated with the Veteran's service-connected left lower extremity radiculopathy more closely approximate moderate incomplete paralysis of the sciatic nerve.  Given that the Veteran's left lower extremity radiculopathy was characterized as mild to moderate during the November 2006 VA examination, the Board finds that the relevant symptoms do not more closely approximate moderately severe incomplete paralysis.  As such, the Board finds that the evidence of record since September 25, 2003 demonstrated that a 20 percent rating, but not more, is warranted for the Veteran's left lower extremity radiculopathy on and after November 29, 2006, the date of the VA examination.  38 C.F.R. § 4.124a, Diagnostic Code 8520.
 
In regard to the Veteran's right lower extremity radiculopathy, the currently assigned 20 percent is effective from September 21, 2010.  The evidence of record since September 25, 2003 demonstrated that the Veteran's right lower extremity radiculopathy was manifested by the following symptoms:  moderate, aching, radiating pain on a "more intermittent" basis when compared to the constant presence of left lower extremity radiculopathy pain; hypoactive (1+) right ankle reflex; decreased sensation, but no dysesthesias; normal muscle tone; and no muscle atrophy.  The Veteran's right lower extremity radiculopathy was first diagnosed during the September 2010 VA examination that was ultimately deemed inadequate for rating purposes by the RO.  During that examination, the Veteran reported "moderate" pain in his right lower extremity that radiated from his service-connected back disorder.  The October 2010 VA examiner did not re-administer clinical tests to ascertain the severity of the Veteran's right lower extremity radiculopathy due to his frail condition.  Further, the evidence of record did not include any assessment as to the severity of the Veteran's right lower extremity radiculopathy since the September 2010 VA examination.  Consequently, the Board finds that a rating in excess of 20 percent for right lower extremity radiculopathy is not warranted, as the evidence of record did not demonstrated that the associated symptoms more closely approximated moderately severe incomplete paralysis of the sciatic nerve.  Id.

IV.  Extraschedular

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture with respect to his service-connected post-operative residuals of a herniated nucleus pulposus is not so unusual or exceptional in nature as to render the 20 percent rating inadequate prior to September 23, 2002, from September 23, 2002 to September 26, 2003, or on and after September 26, 2003.The Veteran's service-connected post-operative residuals of a herniated nucleus pulposus are evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5242, 5243.

Additionally, the Board finds that the Veteran's left lower extremity radiculopathy disability picture prior to September 23, 2002, from September 23, 2002 to September 26, 2003, and from September 26, 2003 to November 29, 2006, is not so unusual or exceptional in nature as to render the 10 percent rating inadequate.  The Board also finds that the Veteran's left lower extremity radiculopathy disability picture on and after November 29, 2006, is not so unusual or exceptional in nature as to render the 20 percent rating inadequate.  Moreover, the Board finds that the Veteran's right lower extremity radiculopathy disability picture on and after September 21, 2010 is not so unusual or exceptional in nature as to render the 20 percent rating inadequate.  The Veteran's service-connected left and right lower extremity radiculopathy are evaluated as neurological disabilities, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5293, 5243, 8520.

A.  Prior to September 23, 2002

Prior to September 23, 2002, the Veteran's post-operative residuals of a herniated nucleus pulposus was manifested by the following symptoms:  pain that was aggravated by prolonged standing, sitting, or walking; feeling that his back was giving way on him, but not causing falls; a pulling sensation during straight leg testing; no tenderness; strength of 4 on a 5-point scale with respect to all extremities; intact reflexes and pulses; forward flexion to 80 degrees; extension to 30 degrees; lateral flexion to approximately 20 degrees, bilaterally; and rotation to approximately 25 degrees, bilaterally.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the symptoms associated with the Veteran's service-connected post-operative residuals of a herniated nucleus pulposus are more than adequately contemplated by the 20 percent disability rating.  A rating in excess of 20 percent is provided for certain manifestations of post-operative residuals of a herniated nucleus pulposus, but the medical evidence of record did not demonstrate that such manifestations were present prior to September 23, 2002.  The criteria for the 20 percent disability rating contemplate the Veteran's disability level and symptomatology prior to September 23, 2002 and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293.

Prior to September 23, 2002, the evidence of record did not include complaints of or clinical findings regarding the Veteran's left lower extremity radiculopathy.  The 10 percent rating was based upon the Veteran's report of experiencing lower left extremity radicular pain in and after 1944.  As such, no meaningful comparison between the Veteran's symptoms and the rating criteria associated with the 10 percent rating can be undertaken.  Therefore, the Board finds that the Veteran's disability level and symptomatology are adequately contemplated by the 10 percent schedular evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

B.  From September 23, 2002 to September 26, 2003

From September 23, 2002 to September 26, 2003, the Veteran's post-operative residuals of a herniated nucleus pulposus was manifested by the following symptoms:  pain; "significant" degenerative changes, with narrowing of the disc spaces at all levels from L1-L5; broad-based disc bulge posteriorly at L3-L4 and L4-L5, with mild impression on the thecal sac; narrowing of the neural foramina, bilaterally; and minimal central canal stenosis was suggested at L3-L4.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the symptoms associated with the Veteran's post-operative residuals of a herniated nucleus pulposus are contemplated by the 20 percent disability rating.  Ratings in excess of 20 percent is provided for more severe symptoms associated with post-operative residuals of a herniated nucleus pulposus, but the medical evidence of record does not demonstrate that such manifestations were present from September 23, 2002 to September 26, 2003.  The criteria for the 20 percent disability rating contemplate the Veteran's disability level and symptomatology prior to from September 23, 2002 to September 26, 2003 and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

From September 23, 2002 to September 26, 2003, the evidence of record did not include complaints of or clinical findings regarding the Veteran's left lower extremity radiculopathy.  The 10 percent rating was based upon the Veteran's report of experiencing lower left extremity radicular pain in and after 1944.  As such, no meaningful comparison between the Veteran's symptoms and the rating criteria associated with the 10 percent rating can be undertaken by the Board.  Consequently, the Board is finds that the Veteran's disability level and symptomatology are adequately contemplated by the 10 percent schedular evaluation from September 23, 2002 to September 26, 2003.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

C.  On and After September 26, 2003

On and after September 26, 2003, the Veteran's post-operative residuals of a herniated nucleus pulposus was manifested by the following symptoms:  "aching" pain in back and across hips; flare-ups involving increased symptoms; stiffness; firmness, but no spasm; tenderness; mild lumbar flattening; no atrophy, guarding, or weakness; flexion was from zero to between 70 and 85 degrees, with pain beginning at 30 degrees and ending at 70 degrees; extension was from zero to between 5 and 20 degrees, with pain beginning at between 5 and 20 degrees; lateral flexion, bilateral, was from zero to between 20 and 25 degrees, with pain beginning and ending at 20 degrees; and lateral rotation, bilateral, was from zero to between 20 and 30 degrees, with pain beginning and ending at between 20 and 25 degrees.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the symptoms associated with the Veteran's post-operative residuals of a herniated nucleus pulposus addressed by the 20 percent disability rating.  A rating in excess of 20 percent is provided for more severe manifestations of post-operative residuals of a herniated nucleus pulposus, but the medical evidence of record does not demonstrate that such manifestations were present on and after September 26, 2003.  The criteria for a 20 percent disability are congruent with the Veteran's disability level and symptomatology on and after September 23, 2002 and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, 5243.

From September 26, 2003 to November 29, 2006, the Veteran's left lower extremity radiculopathy was manifested by the following symptoms:  was manifested aching, radiating pain; "mild" neuralgia; numbness; paresthesias; minimal denervation; no muscle atrophy; normal lower extremity strength; absent left ankle jerk, but otherwise normal reflexes; no abnormal muscle tone or bulk; no tremors, tics, or other abnormal movements.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the symptoms associated with the Veteran's service-connected left lower extremity radiculopathy are more than adequately contemplated by the 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of left lower extremity radiculopathy, but the medical evidence of record does not demonstrate that such manifestations were present from September 26, 2003 to November 29, 2006.  The criteria for the 10 percent disability rating contemplate the Veteran's disability level and symptomatology from September 26, 2003 to November 29, 2006, and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

On and after November 29, 2006, the Veteran's left lower extremity radiculopathy was manifested by the same symptoms that were present from September 26, 2003 to November 29, 2006, the additional of the Veteran's radiculopathy being described as mild to moderate.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the symptoms associated with the Veteran's service-connected left lower extremity radiculopathy are congruent with a 20 percent disability rating.  A rating in excess of 20 percent is provided for more severe manifestations of left lower extremity radiculopathy, but the medical evidence of record does not demonstrate that such manifestations were present on and after November 29, 2006.  The criteria for the 20 percent disability rating contemplate the Veteran's disability level and symptomatology on and after November 29, 2006, and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

On and after September 26, 2003, the Veteran's right lower extremity radiculopathy was manifested by the following symptoms:  moderate, aching, radiating pain on a "more intermittent" basis when compared to the constant presence of left lower extremity radiculopathy pain; hypoactive (1+) right ankle reflex; decreased sensation, but no dysesthesias; normal muscle tone; and no muscle atrophy.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the symptoms associated with the Veteran's right lower extremity radiculopathy are addressed by the 20 percent disability rating.  A rating in excess of 20 percent is provided for certain manifestations of right lower extremity radiculopathy, but the medical evidence of record does not demonstrate that such manifestations were present on and after September 21, 2010.  The criteria for the 20 percent disability rating contemplate the Veteran's disability level and symptomatology on and after September 21, 2010, and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Thus, based on the evidence of record, the Board finds that the Veteran's disability pictures cannot be characterized as exceptional cases so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration was not met with respect to any of the Veteran's service-connected disabilities at issue herein and, thus, the Board finds that the Veteran is not entitled a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning ratings in excess of those already assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

V.  TDIU

VA will grant TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability:  1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

At present, service connection is in effective for post-operative residuals of a herniated nucleus pulposus, rated as 20 percent disabling; right lower extremity radiculopathy, rated as 20 percent disabling; and left lower extremity radiculopathy, rated as 20 percent disabling.  Based on these ratings, the Veteran's combined rating is 50 percent, which does not satisfy the percentage requirements, even if each of the three disabilities is considered a result of a common etiology or singular event.  38 C.F.R. § 4.25.  Because the rating assigned to the Veteran's service-connected disabilities did not satisfy the percentage requirements, VA afforded the Veteran a VA examination to ascertain whether the Veteran was able to obtain and retain substantially gainful employment given his service-connected disabilities, education, and occupational experience, among other factors, on an extraschedular basis.  38 C.F.R. § 4.16(b).

In November 2011, the Veteran underwent a VA examination to ascertain his ability to obtain and retain substantially gainful employment.  After a thorough physical examination, the examiner opined that the Veteran's service-connected back disability impacted his ability to work.  Specifically, the examiner found that the Veteran's back pain was elicited with minimal movement.  If the Veteran were to try to lift anything, he experienced severe pain.  The examiner continued:

The [V]eteran's [service-connected] disabilities RENDER HIM UNABLE to secure and maintain gainful employment due to his [service-connected] back condition and his radiculopathy to both legs.

...

This [V]eteran is [service-connected] for his back and he had back surgery in the late 1950's at the Richmond VAMC.  He has developed increasing pain over the years with radiculopathy in both legs.

...

He worked as a chemical worker until 1986 when he retired at age 65.  He was a high school graduate when he entered the service at age 19.

(Emphasis in the original).

In December 2011, the Veteran's TDIU claim was then referred to the Director of Compensation and Pension in order to obtain an additional opinion.  Significantly, the Director noted that the Veteran retired in 1982 due to age and longevity.  After further detailing the Veteran's relevant employment and medical history, the Director then opined as follows:

Medical evidence does not reveal any surgical procedures or hospitalizations for the lumbar spine or left radiculopathy since the early 1970s.  We have no evidence demonstrating that the Veteran's service connected conditions caused interference with previous employment.  Under current rating schedule criteria, the Veteran's lumbar spine condition warrants a ten percent evaluation; however, the 20 percent evaluation has been in effect for over 20 years and cannot be reduced.

Evidence does not demonstrate that the Veteran's service-connected conditions prevent him from performing all types of work.  The Veteran retired in 1982, based on age and longevity of work.  The [November 2011 VA examiner's] medical opinion is not consistent with the findings on the examination.  Entitlement to [TDIU] benefits on an extra-schedular basis is not established.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

Service connection for right lower extremity radiculopathy was granted in July 2011, and a 10 percent rating was assigned thereto.  However, in January 2012, this rating was increased to 20 percent.  This increase occurred after the Director's December 2011 opinion and, thus, the Director's opinion did not fully contemplate the severity of the symptoms associated with the Veteran's right lower extremity.  Further, in the December 2011 opinion, Director stated that the record did not include evidence demonstrating that the Veteran's service-connected disabilities interfered with the Veteran's work prior to his retirement.  This analysis confuses the issue at hand.  The Director's task was to ascertain whether the Veteran is presently able to obtain and retain substantially gainful employment given his level of disability, education, and occupational experiences.  Whether the Veteran's service-connected disabilities interfered with his employment in the past is of no consequence.  Besides, in a January 2011 VA Form 21-8940, the Veteran asserted that he left his long-term employment due to his service-connected back disorder, which constitutes lay evidence that the Veteran's service-connected disabilities interfered with his work.  Additionally, the Director noted that the Veteran retired after 37 years of working due to age and longevity.  The circumstances under which the Veteran retired is also of no consequence to the determination as to whether the Veteran is presently able to obtain and retain employment.  

In contrast to the Director's opinion, the November 2011 VA examiner's opinion contemplated the correct severity of the Veteran's service-connected right lower extremity.  This is so because the increase to 20 percent was based on findings generated as a result of the November 2011 VA examination.  Further, the November 2011 VA examiner addressed the Veteran's level of education in addition to his employment history, noted that the Veteran worked a full-time position from 1945 to 1986, and, consequent to that employment, was involved in a significant injury involving an explosion.  As such, the Board finds that the November 2011 VA examiner's opinion is more thorough and, thus, the Board assigns less probative value to the Director's opinion than the November 2011 VA examiner's opinion.

The Board finds that the evidence as a whole supports the conclusion that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  With application of the benefit of the doubt, the Board concludes that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. As such, entitlement to a TDIU due to service-connected disabilities, under 38 C.F.R. § 4.16(b), is granted.

In making this determination, the Board acknowledges the November 2006 VA examiner's opinion that the Veteran "could do sedentary work."  The examiner offered no rationale and cited to no evidence in support of that conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  Further, the service connection for right lower extremity radiculopathy was not granted until July 2011 and, thus, the November 2006 VA examiner's opinion did not contemplate all of the Veteran's service-connected disabilities.  As such, the Board finds that this opinion is inadequate for purposes of determining the Veteran's employability.  


ORDER

Prior to September 22, 2002, a rating in excess of 20 percent for post-operative residuals of a herniated nucleus pulposus is denied.

Prior to September 22, 2002, a rating in excess of 10 percent for left lower extremity radiculopathy is denied.

From September 23, 2002 to September 26, 2003, a rating in excess of 20 percent for post-operative residuals of a herniated nucleus pulposus is denied.

From September 23, 2002 to September 26, 2003, a rating in excess of 10 percent for left lower extremity radiculopathy is denied.

On and after September 26, 2003, a rating in excess of 20 percent for post-operative residuals of a herniated nucleus pulposus is denied.

From September 26, 2003 to November 29, 2006, a rating in excess of 10 percent for left lower extremity radiculopathy is denied.

On and after November 29, 2006, a rating of 20 percent, but not more, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent on and after September 21, 2010 for right lower extremity radiculopathy is denied.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


